 



Exhibit 10.24
Execution Copy
Amendment No. 1
TO
Credit Agreement
          Amendment No. 1, dated as of March 30, 2006 (this “Amendment”), to the
Credit Agreement, dated as of March 20, 2006 (the “Credit Agreement”), among
Affiliated Computer Services, Inc., a Delaware corporation (the “Company”), ACS
Commercial Solutions, Inc., a Nevada corporation, ACS Education Services, Inc.,
a Delaware corporation, ACS Enterprise Solutions, Inc., a Delaware corporation,
ACS HR Solutions, LLC, a Pennsylvania limited liability company, ACS Outsourcing
Solutions, Inc., a Michigan corporation, ACS State & Local Solutions, Inc., a
New York corporation, ACS State Healthcare, LLC, a Delaware limited liability
company, ACS TradeOne Marketing, Inc., a Delaware corporation, Buck Consultants,
LLC, a Delaware limited liability company, ACS Worldwide Lending Limited, a
limited company organized under the laws of England and Wales, and each other
Subsidiary Borrower party thereto from time to time, the Lenders and Issuers
party thereto from time to time, and Citicorp USA, Inc. (“Citicorp”), as agent
for the Lenders and the Issuers (in such capacity, the “Administrative Agent”).
Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H :
          WHEREAS, the Company has requested an amendment to the Credit
Agreement as herein set forth; and
          WHEREAS, the Company, the Administrative Agent and the Term Loan
Lenders signatory hereto have agreed to amend the Credit Agreement on the terms
and subject to the conditions herein provided; and
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Amendments to the Credit Agreement. As of the Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:
          (a) By deleting clause (a) of the definition of “Applicable Margin” in
its entirety and inserting in lieu thereof the following:
          “(a) with respect to Term Loans (i) maintained as Base Rate Loans,
0.50% per annum and (ii) maintained as Eurocurrency Rate Loans, 1.50% per annum;
and”
          (b) By deleting clause (D) of Section 2.1(d)(ii) in its entirety and
inserting in lieu thereof the following:
          “(D) unless otherwise agreed to by the Administrative Agent, the
interest rate or margin applicable to the additional term loans under such
Securities Repurchase Increase shall not be higher than the interest rate or
Applicable Margin applicable to the Term Loans prior to giving effect to such
Securities Repurchase Increase,”.

 



--------------------------------------------------------------------------------



 



     Section 2. Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “Effective Date”) on which the Administrative
Agent shall have received the following in form and substance satisfactory to
Administrative Agent:
          (a) Counterparts of this Amendment duly executed by the Administrative
Agent, the Term Loan Lenders party hereto and each of the Loan Parties;
          (b) Such other items from the Loan Parties as the Administrative Agent
may reasonably request in writing; and
          (c) All fees and expenses of the Administrative Agent and the Lenders
due and payable by the Company pursuant to the Loan Documents as of the date
hereof, including, without limitation, all costs, fees and expenses of the
Administrative Agent and Lenders in connection with the preparation, execution
and delivery of this Amendment, including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto.
     Section 3. Representations and Warranties. Each Loan Party hereby jointly
and severally represents and warrants to the Administrative Agent and each
Lender, with respect to all Loan Parties, as follows:
          (a) After giving effect to this Amendment, each of the representations
and warranties in Article IV of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by the Credit Agreement.
          (b) The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all requisite corporate or other action
on the part of such Loan Party and will not violate any of the articles of
incorporation or by-laws (or other constituent documents) of such Loan Party.
          (c) This Amendment has been duly executed and delivered by each Loan
Party, and each of this Amendment and the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms.
          (d) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
     Section 4. Reference to and Effect on the Loan Documents.
          (a) As of the Effective Date, each reference in the Credit Agreement
and the other Loan Documents to “this Agreement” “hereunder,” “hereof,” “herein”
or words of like import shall mean and be a reference to the Credit Agreement as
amended hereby.
          (b) Except to the extent amended hereby, the Credit Agreement and all
of the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 



--------------------------------------------------------------------------------



 



          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of the Administrative Agent, the Collateral Agent, any
Lender or any Issuer under the Credit Agreement or any Loan Document, or
constitute a waiver of any provision of the Credit Agreement or any Loan
Document.
          (d) Each Loan Party hereby confirms that the security interests and
liens granted by such Loan Party pursuant to the Loan Documents continue to
secure such Loan Party’s Secured Obligations in accordance with the terms of the
Loan Documents and that such security interests and liens remain in full force
and effect.
     Section 5. Costs and Expenses. As provided in Section 11.3 (Costs and
Expenses) of the Credit Agreement, the Company agrees to reimburse the
Administrative Agent for all reasonable fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel or other advisors for advice,
assistance, or other representation in connection with this Amendment.
     Section 6. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
     Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Affiliated Computer Services, Inc.,
ACS Commercial Solutions, Inc.,
ACS Education Services, Inc.,
ACS Enterprise Solutions, Inc.,
ACS HR Solutions, LLC,
ACS Outsourcing Solutions, Inc.,
ACS State & Local, Solutions, Inc.,
ACS State Healthcare, LLC,
ACS Tradeone Marketing, Inc.,
     as Borrowers
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard        
Title:   Treasurer        ACS Worldwide Lending Limited,
     as Borrower
      By:   /s/ Nancy P. Vineyard         Name:           Title:            
Buck Consultants, LLC,
      as Borrower
      By:   /s/ Thomas A. Fessler         Name:   Thomas A. Fessler        
Title:   Vice-President and Secretary     

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO ACS CREDIT AGREEMENT)

 



--------------------------------------------------------------------------------



 



            CITICORP USA INC.
     as Administrative Agent and Lender
      By:   /s/ David J. Wirdnam         Name:   David J. Wirdnam        
Title:   Director and Vice President     

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO ACS CREDIT AGREEMENT)

 